This is an appeal from an award of the Industrial Board denying appellant compensation for an injury which he claims he received when in the employ of appellee. The board found that in December, 1922, while in the employ of appellee, appellant was disabled for work, but that the evidence failed to show that his disability was the result of an injury which arose out of and in the course of his employment with appellee.
Appellant contends that the board erred in refusing to allow him to introduce evidence to show that a certain *Page 647 
machine which he claims was the cause of his injury was not 1.  guarded. There was no error in refusing to admit that evidence. If he was injured by the machine in question, or in any manner, under circumstances entitling him to compensation, he was entitled to compensation whether the machine was properly guarded or not.
The only other question presented relates to the sufficiency of the evidence to sustain the finding. Appellant was suffering from catalepsy. Three physicians examined him and testified that 2.  his condition was not due to the injury he claims to have received while in the employ of the appellee. That these witnesses so testified is conceded by appellant. He contends, however, that their testimony is not sufficient to justify the board in denying him compensation. The Industrial Board evidently believed the testimony of these physicians. The evidence is sufficient to sustain the award.
The award is affirmed.